FILED
                             NOT FOR PUBLICATION                             FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LUIS ANTONIO HERNANDEZ                           Nos. 07-72328
 CAMACHO,                                              07-74065

               Petitioner,                        Agency No. A096-166-398

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        In these consolidated petitions for review, Luis Antonio Hernandez

Camacho, a native and citizen of Mexico, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
judge’s decision denying his application for cancellation of removal, and the BIA’s

order denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law, including due process violations, Vasquez-

Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and for abuse of

discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773

(9th Cir. 2008). We deny both petitions for review.

       Contrary to Hernandez Camacho’s contention that his due process rights

were violated because of a transcript error, the proceedings were not “so

fundamentally unfair that he was prevented from reasonably presenting his case.”

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (citation omitted). Moreover,

Hernandez Camacho failed to demonstrate that redoing the transcript would have

affected the outcome of the proceedings. See id. (requiring prejudice to prevail on

a due process challenge).

       The BIA did not abuse its discretion in denying Hernandez Camacho’s

motion to reopen where he failed to show statutory eligibility for cancellation of

removal. See 8 C.F.R. § 1003.2(c)(1); see also Singh v. INS, 295 F.3d 1037, 1039

(9th Cir. 2002).




NHY/Research                              2                                    07-74065
       In light of our disposition, Petitioner’s motion to supplement the record is

denied as moot.

       PETITIONS FOR REVIEW DENIED.




NHY/Research                               3                                    07-74065